PER CURIAM.
The appellant, who is the former husband of the appellee, appeals an order allowing attorney’s fees to the appellee in a dissolution of marriage action. The main thrust of appellant’s appeal is that the fee is so excessive that it should shock the judicial conscience of this court. We find that no error has been presented on this point under the law as set forth in Bosem v. Bosem, Fla.1973, 279 So.2d 863.
The remaining points urged by appellant have been considered and found not to present reversible error.
Affirmed.